DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1 and 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 1 and 2 under 35 U.S.C. 112(b) have been withdrawn.
	Applicant’s arguments with respect to the rejection of claims 1-4 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejections of claims 1-4 under 35 U.S.C. 101 have been withdrawn.
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Sano does not disclose a pulling cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist because Sano’s device is configured to fit a person’s upper arm, and that there is no disclosure regarding position relative to the person’s wrist. The Examiner does not find this persuasive. As Applicant admits, Sano mentions use of the device on a wrist (Col. 11 lines 53-60). Therefore, the device of Sano is capable of use on a wrist. The limitation “a pulling cuff … configured to be … on the dorsal side of the wrist” is a functional limitation and as such the pulling cuff must be capable of being on the dorsal side of the wrist, which Sano is capable of. Additionally, air bags 8 circumferentially surround the inserted body part, so at least one air bag 8 would be on the dorsal side of the wrist, if the device were to be used on the wrist.
Applicant also argues that the references do not suggest the combination of a pressing cuff and a pulling cuff because the embodiment of Itonaga used in the rejection to teach a pressing cuff does not disclose or suggest a pulling cuff, and other embodiments of Itonaga that Applicant considers to teach a pulling cuff do not teach a pressing cuff, and that one of ordinary skill in the art would not conclude there to be a need for both a pulling cuff and a pressing cuff when exclusively considering the disclosure of Itonaga. The Examiner is not persuaded by this argument because this argument completely ignores that the rejection relies on Sano to teach a pulling cuff and does not rely on Itonaga to teach a pulling cuff or to provide a motivation to include a pulling cuff. Furthermore, this argument ignores that it is the combination of Karo and Itonaga being modified by Sano, not merely Itonaga being modified by Sano. This argument does not address the current rejection and is predicated on a piecemeal analysis of the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 3, the limitation “wherein a thickness of the pulling cuff […] is larger than a thickness of the pressing cuff and a thickness of the sensing cuff” is unclear. It is unclear whether this means that A) the thickness of the pulling cuff is larger than the total thickness of the pressing cuff and sensing cuff in combination, or B) the thickness of the pulling cuff is larger than the thickness of the pressing cuff and the thickness of the pulling cuff is larger than the thickness of the sensing cuff. For examination purposes, it will be interpreted as option A.
	For claim 4, the limitation “wherein a thickness of the pulling cuff […] is larger than a thickness of the pressing cuff and a thickness of the sensing cuff” is unclear. It is unclear whether this means that A) the thickness of the pulling cuff is larger than the total thickness of the pressing cuff and sensing cuff in combination, or B) the thickness of the pulling cuff is larger than the thickness of the pressing cuff and the thickness of the pulling cuff is larger than the thickness of the sensing cuff. For examination purposes, it will be interpreted as option A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135872, hereinafter Karo, in view of US 6336901, hereinafter Itonaga, and US 7153270, hereinafter Sano.
Regarding claim 1, Karo teaches a blood pressure measuring device (Fig. 2, blood pressure monitor 100) comprising: a device main body (main body 110); a curler (curled elastic member 160) configured to bend along a circumferential direction of a wrist of a living body (para [0062]), including one end and another end separated from each other (Fig. 2, end of 160 in upper left portion and end of 160 in lower left portion), configured to come into contact with a portion of the wrist at least between a dorsal side and a palmar side (Fig. 2, right portion of curled member 160 can come into contact with wrist portion between dorsal side and palmar side), and fixed to the device main body (Fig. 2); a strap connected to the device main body (outer cover 142), configured to cover an outer surface of the curler configured to be (Fig. 2), and configured to be mounted on the wrist (para [0059]); and a sensing/pressing cuff in a region of the wrist where arteries exist (Fig. 2, air bag 150).
Karo does not teach a rubber plate on a side of the sensing cuff nearer to the curler and configured to elastically deform; a pressing cuff between the curler and the rubber plate and configured to press the sensing cuff; and a pulling cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist.
Itonaga teaches a blood pressure measuring device (Fig. 2, cuff 20) comprising: a curler (band 13) configured to bend along a circumferential direction of a wrist of a living body (Fig. 2); a sensing cuff configured to be in a region of the wrist where arteries exist (air bag 11); a rubber plate (intervening member 14, Col. 7 lines 31-34) on a side of the sensing cuff nearer to the curler (Fig. 2) and configured to elastically deform (Col. 7 lines 31-34); and a pressing cuff (air bag 12) between the curler and the rubber plate (Fig. 2) and configured to press the sensing cuff (Col. 7 lines 25-40).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo to comprise a pressing cuff between the curler and the rubber plate and configured to press the sensing cuff, as taught by Itonaga, as a simple substitution of Itonaga’s sensing cuff and pressing cuff for Karo’s sensing/pressing cuff to obtain the predictable result of having a cuff for sensing and a cuff for pressing against a wrist, as Karo’s sensing/pressing cuff already performed both sensing and pressing so it would have been obvious to have each function performed individually. Additonally, it would have been obvious to modify Karo to comprise a rubber plate on a side of the sensing cuff nearer to the curler and configured to elastically deform, as taught by Itonaga, in order for the pressing air bag to uniformly exert pressure on the sensing air bag (Itonaga Col. 7 lines 25-30).
Karo as currently modified by Itonaga does not teach a pulling cuff on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist.
Sano teaches a blood pressure measuring device (measuring portion 5, Fig. 7) comprising a sensing cuff configured to be in a region of the wrist where arteries exist (air bag 13 can be arranged in a region of a wrist where arteries exist); a pressing cuff (Fig. 7, one air bag 8) between a curler (shell 6) and configured to press the sensing cuff (Fig. 7); and a pulling cuff (another air bag 8, opposite to the pressing cuff) provided on a side of the curler configured to be nearer to the living body (see Fig. 7) and on the dorsal side of the wrist (one of the air bags 8 can be arranged on the dorsal side of a wrist).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo and Itonaga to further comprise a pulling cuff provided on a side of the curler configured to be nearer to the living body and on the dorsal side of the wrist, as taught by Sano, as a simple substitution of Sano’s cuff on the dorsal side for Karo and Itonaga’s portion of cuff that extends onto the dorsal side of the wrist (see Karo Fig. 2, airbag 150 has a portion that is arranged on the dorsal side of the wrist) to obtain the predictable result of having an airbag that can push against the dorsal side of the wrist.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious the blood pressure measuring device according to claim 1, further comprising a flat plate between the curler and the pressing cuff and configured to be in a region of the wrist where a tendon exists. 
Karo, Itonaga, and Sano teach the blood pressure measuring device according to claim 1.
US 2018/0199830, hereinafter Basu, teaches a tonometer comprising a flat plate (solid plate 1026) configured to be in a region of the wrist where a tendon exists (Fig. 10, para [0052]).
However, the prior art of record fails to disclose the flat plate being between the curler and the pressing cuff. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	For claim 3: The prior art fails to disclose and would not have rendered obvious the blood pressure measuring device according to claim 1, wherein a thickness of the pulling cuff in a direction of inflating from the curler toward the wrist is larger than a thickness of the pressing cuff and a thickness of the sensing cuff.
	Karo, Itonaga, and Sano teach the blood pressure measuring device according to claim 1. 
	However, the prior art of record fails to disclose a thickness of the pulling cuff in a direction of inflating from the curler toward the wrist is larger than a thickness of the pressing cuff and a thickness of the sensing cuff. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
	For claim 4: Claim 4 depends on claim 2, which is found to contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791